Citation Nr: 1758367	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  13-02 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent prior to November 10, 2014, and in excess of 60 percent as of November 10, 2014, for chronic obstructive pulmonary disease with emphysema.  

2.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU) prior to November 10, 2014.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

INTRODUCTION

The Veteran had active service from August 1972 to August 1978 and from June 1988 to September 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Seattle, Washington, Regional Office (RO) of the Department of Veterans Affairs (VA) which increased the rating for chronic obstructive pulmonary disease with emphysema from 10 percent to 30 percent, effective July 29, 2009.  The Veteran appeared at a September 2013 hearing before the undersigned Veterans Law Judge at the RO.  A hearing transcript is of record.  In April 2014, the Board remanded the issues of a rating in excess of 30 percent for chronic obstructive pulmonary disease with emphysema and TDIU to the Agency of Original Jurisdiction for additional development .  

In August 2015, the RO increased the rating for the service-connected pulmonary disability from 30 to 60 percent disabling, and established entitlement to TDIU, both effective November 10, 2104.  In February 2017, the Board remanded the claims to the Agency of Original Jurisdiction for additional development.  

On and after March 24, 2015, claims for VA benefits are to be submitted on the appropriate claims form.  38 C.F.R. § 3.155 (2017).  In a March 2017 written statement, the Veteran advanced contentions which may be reasonably construed as seeking service connection for osteopenia.  The Veteran should be provided with the appropriate claim form in order to submit a claim for service connection for osteopenia if he desires.  


REMAND

In February 2017 Remand instructions, the Board requested that the Veteran be schedule for a VA medical examination by a pulmonologist to determine the severity of the service-connected pulmonary disability and pulmonary function testing.  

The Veteran was provided a June 2017 VA pulmonary examination conducted by a physician and reviewed by a pulmonologist.  The examination did not include contemporaneous pulmonary function testing.  The examiner commented that the absence of the requested pulmonary function testing was a "minor measurement deficit" which the Veteran did not find "problematic."  The examiner felt that the criteria for response to bronchodilator did not have much to do with the Veteran's functional capabilities and did not order post-bronchodilator PFTs.  However, the Board notes that post-bronchodilator PFT studies are required for disability rating purposes except when the results of pre-bronchodilator tests are normal or when the examiner determines that post-bronchodilator studies should not be done and states why.  38 C.F.R. § 4.97(d)(4) (2017).  While, post-bronchodilator PFT testing is required unless the examiner determines that the testing should not be done, and states why, the Board finds that a dispute as to the legitimacy of post-bronchodilator rating criteria is not an adequate rationale for not providing post-bronchodilator PFT results.  In addition, the pre-bronchodilator PFT results did not include the DLCO test, as required.

Compliance with the Board's remand instructions is neither optional nor discretionary.  Stegall v. West, 11 Vet. App. 268 (1998).  Because of the absence of contemporaneous post-bronchodilator pulmonary function testing, the Board finds that further VA pulmonary evaluation is required to adequately address the issues raised by the appeal and to comply with the March 2017 Remand instructions.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA pulmonary examination conducted by a physician, other than the examiner who conducted the June 2017 VA examination, to assist in determining the nature and severity of the service-connected chronic obstructive pulmonary disease e/ emphysema.  Both pre-bronchodilator and post-bronchodilator pulmonary function testing must be conducted unless medically contraindicated.  Values should be provided for FVC, FEV-1, FEV-1/FVC, and DLCO.  The examiner must review the record and should note that review in the report.  A rationale for all opinions should be provided.  The examiner should opine as to whether the Veteran's use of corticosteroids constitutes systemic corticosteroid use.  The examiner should also provide an opinion as to the occupational impairment caused by the respiratory disability.  The Veteran has been found unemployable due to service-connected disabilities.  The examiner should review the record and opine as of what date the Veteran became unable to secure or follow a substantially gainful occupation due to the service-connected respiratory disabilities.

2.  Then readjudicate the claim on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remand.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).  



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

